Title: [September 1777]
From: Adams, John
To: 



      Septr. 15. 1777. Monday.
      
      
       Fryday the 12, I removed from Captn. Duncans in Walnutt Street to the Revd. Mr. Sprouts in Third Street, a few doors from his Meeting House. Mr. Merchant from Rhode Island boards here, with me. Mr. Sprout is sick of a Fever. Mrs. Sprout, and the four young Ladies her Daughters, are in great Distress on Account of his Sickness, and the Approach of Mr. Howes Army. But they bear their Affliction with Christian Patience and philosophic Fortitude. The young Ladies are Miss Hannah, Olive, Sally and Nancy. The only Son is an Officer in the Army. He was the first Clerk in the American War office.
       We live in critical Moments! Mr. Howes Army is at Middleton and Concord. Mr. Washingtons, upon the Western Banks of Schuylkill, a few Miles from him. I saw this Morning an excellent Chart of the Schuylkill, Chester River, the Brandywine, and this whole Country, among the Pensilvania Files. This City is the Stake, for which the Game is playd. I think, there is a Chance for saving it, although the Probability is against Us. Mr. Howe I conjecture is waiting for his Ships to come into the Delaware. Will W. attack him? I hope so—and God grant him Success.
      
      
       
        
   
   In the MS there is only a half-page interval of space between the false entry of “Feb. 29” and the present entry six and a half months later. During that period JA was steadily in attendance at Congress in Philadelphia. His principal work, as in the summer and fall of 1776, was presiding over the Board of War and Ordnance, which handled the lion’s share of Congress’ routine work. Hundreds of communications, relating to military operations, recruits, defenses, prisoners, supplies, courts martial, and the rank of officers (a perpetual problem, made worse by the influx of foreign volunteers), to mention no others, were referred to the Board for recommendations or action during these months. Although there was discussion throughout the year of converting the Board into a professional body under the supervision of Congress, this step was not taken until after JA had left Congress in November. See Samuel Adams to JA, 9 Jan. 1777, Adams Papers; Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 2:210, and notes and references there.


        
   
   As early as May JA complained of “drooping” health, a lingering cold, and weakened eyes (to AA, 15, 21 May, Adams Papers). As summer came on, he had a strong additional reason for wishing to visit Braintree: AA was expecting a baby in July. On 11 July she was delivered of a daughter who was to have been named Elizabeth but who “never opened its Eyes in this World.” See JA to AA, 4 June, 28 July; AA to JA, 9, 10–11, 16 July; John Thaxter to JA, 13 July (Adams Papers).


       
       
        
   
   This was to be a short stay. The American army had been defeated at Chadd’s Ford on the Brandywine, 11 September. See entry of 19 Sept., below.


       
       
        
   
   Henry Marchant, of Newport, R.I., a delegate to the Continental Congress, 1777–1780, 1783–1784 (Biog. Dir. Cong.Biographical Directory of the American Congress, 1774–1949, Washington, 1950. ).


       
      
       

      1777. Sept. 16. Tuesday.
      
      
       No Newspaper this Morning. Mr. Dunlap has moved or packed up his Types. A Note from G. Dickinson that the Enemy in N. Jersey are 4000 strong. How is about 15 miles from Us, the other Way. The City seems to be asleep, or dead, and the whole State scarce alive. Maryland and Delaware the same.
       The Prospect is chilling, on every Side. Gloomy, dark, melancholly, and dispiriting. When and where will the light spring up?
       Shall We have good News from Europe? Shall We hear of a Blow struck by Gates? Is there a Possibility that Washington should beat How? Is there a Prospect that McDougal and Dickinson should destroy the Detachment in the Jersies?
       From whence is our Deliverance to come? Or is it not to come? Is Philadelphia to be lost? If lost, is the Cause lost? No—the Cause is not lost—but it may be hurt.
       I seldom regard Reports, but it is said that How has marked his Course, from Elke, with Depredation. His Troops have plunderd Henroosts, dairy Rooms, the furniture of Houses and all the Cattle of the Country. The Inhabitants, most of whom are Quakers, are angry and disappointed, because they were promised the Security of their Property.
       It is reported too that Mr. How lost great Numbers in the Battle of the Brandywine.
      
      
       
        
   
   Gen. Philemon Dickinson, at Trenton, to Congress, 15 Sept. 1777, in PCC, No. 78, VII.


       
      
      

      1777. Septr. 18. Thursday.
      
      
       The violent N.E. Storm which began the Day before Yesterday continues. We are yet in Philadelphia, that Mass of Cowardice and Toryism. Yesterday was buryed Monsr. Du Coudray, a French Officer of Artillery, who was lately made an Inspector General of Artillery and military Manufactures with the Rank of Major General. He was drowned in the Schuylkill, in a strange manner. He rode into the Ferry Boat, and road out at the other End, into the River, and was drowned. His Horse took fright. He was reputed the most learned and promising Officer in France. He was carried into the Romish Chappell, and buried in the Yard of that Church.
       This Dispensation will save Us much Altercation.
      
      
       
        
   
   Much altercation had, however, preceded this event. On Philippe Tronson du Coudray, a French artillery officer and prolific writer on artillery science, see Lasseray, Les français sous les treize étoilesAndré Lasseray, Les français sous les treize étoiles (1775–1783), Macon and Paris, 1935; 2 vols., 2:444–454. By agreement with Silas Deane in France, Du Coudray expected to be appointed major general and to take command of the Continental artillery upon his arrival in America in April 1777. This prospect outraged Generals Knox, Greene, and Sullivan and led them to threaten resignation of their commands. JA, distressed about what to do with Du Coudray, was much more distressed by the American generals’ behavior. See JA to Nathanael Greene, 7 July 1777, LbC, Adams Papers; RC printed by Bernhard Knollenberg, with valuable comments, in R.I. Hist., 1:78–81 (July 1942). Lafayette described Du Coudray’s death as “peutetre un heureux accident” (LasserayAndré Lasseray, Les français sous les treize étoiles (1775–1783), Macon and Paris, 1935; 2 vols., 2:452).


       
      
      

      1777. Septr. 19. Fryday.
      
      
       At 3 this Morning was waked by Mr. Lovell, and told that the Members of Congress were gone, some of them, a little after Midnight. That there was a Letter from Mr. Hamilton Aid de Camp to the General, informing that the Enemy were in Possession of the Ford and the Boats, and had it in their Power to be in Philadelphia, before Morning, and that if Congress was not removed they had not a Moment to loose.
       Mr. Merchant and myself arose, sent for our Horses, and, after collecting our Things, rode off after the others. Breakfasted at Bristol, where were many Members, determined to go the Newtown Road to Reading. We rode to Trenton where We dined. Coll. Harrison, Dr. Witherspoon, all the Delegates from N.Y. and N.E. except Gerry and Lovell. Drank Tea at Mr. Spencers, lodged at Mr. S. Tuckers, at his kind Invitation.
      
      
       
        
   
   Alexander Hamilton to John Hancock, 18 Sept. 1777 (Hamilton, Works, ed. HamiltonThe Works of Alexander Hamilton, ed. John C. Hamilton, New York, 1850–1851; 7 vols., 1:34–35). Congress had already agreed on the 14th that if it proved necessary to leave Philadelphia, “Lancaster shall be the place at which they shall meet” (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 8:742; see also p. 754). For some further details on JA’s departure and his circuitous route to Lancaster in order to avoid British scouting parties, see his letter to AA of 30 Sept. (Adams Papers; JA-AA, Familiar LettersFamiliar Letters of John Adams and His Wife Abigail Adams, during the Revolution. With a Memoir of Mrs. Adams, ed. Charles Francis Adams, New York, 1876., p. 314–315).


       
      
      

      Septr. 20. Saturday.
      
      
       Breakfasted at Mrs. J. B. Smiths. The old Gentleman, his Son Thomas the Loan Officer, were here, and Mrs. Smith’s little Son and two Daughters. An elegant Break fast We had of fine Hyson, loaf Sugar, and Coffee &c.
       Dined at Williams’s, the Sign of the Green Tree. Drank Tea, with Mr. Thompson and his Lady at Mrs. Jacksons. Walked with Mr. Duane to General Dickinsons House, and took a Look at his Farm and Gardens, and his Greenhouse, which is a Scaene of Desolation. The floor of the Greenhouse is dug up by the Hessians, in Search for Money. The Orange, Lemon and Lime Trees are all dead, with the Leaves on. There is a spacious Ball Room, above stairs a drawing Room and a whispering Room. In another Apartment, a huge Crash of Glass Bottles, which the Hessians had broke I suppose.—These are thy Tryumphs, mighty Britain.—Mr. Law, Mr. Hancock, Mr. Thompson, Mr. were here. Spent the Evening at Williams’s and slept again at Tuckers.
       Mrs. Tucker has about 1600£ st. in some of the Funds in England, which she is in fear of loosing. She is accordingly, passionately wishing for Peace, and that the Battle was fought once for all &c. Says that, private Property will be plundered, where there is an Army whether of Friends or Enemies. That if the two opposite Armys were to come here alternately ten times, she would stand by her Property untill she should be kill’d. If she must be a Beggar, it should be where she was known &c. This kind of Conversation shews plainly enough, how well she is pleased, with the State of Things.
      
      

      1777 Septr. 21. Sunday.
      
      
       It was a false alarm which occasioned our Flight from Philadelphia. Not a Soldier of Howes has crossed the Schuylkill. Washington has again crossed it, which I think is a very injudicious Maneuvre. I think, his Army would have been best disposed on the West Side of the Schuylkill. If he had sent one Brigade of his regular Troops to have heald the Militia it would have been enough. With such a Disposition, he might have cutt to Pieces, Hows Army, in attempting to cross any of the Fords. How will not attempt it. He will wait for his Fleet in Delaware River. He will keep open his Line of Communication with Brunswick, and at last, by some Deception or other will slip unhurt into the City.
       Burgoine has crossed Hudsons River, by which Gen. Gates thinks, he is determined at all Hazards to push for Albany, which G. Gates says he will do all in his Power to prevent him from reaching. But I confess I am anxious for the Event, for I fear he will deceive Gates, who seems to be acting the same timorous, defensive Part, which has involved us in so many Disasters.—Oh, Heaven! grant Us one great Soul! One leading Mind would extricate the best Cause, from that Ruin which seems to await it, for the Want of it.
       We have as good a Cause, as ever was fought for. We have great Resources. The People are well tempered. One active masterly Capacity would bring order out of this Confusion and save this Country.
      
      
       
        
   
   The British occupied Philadelphia on 27 September.


       
       
        
   
   Thus in MS. CFA corrected to “headed,” which may or may not be what the diarist intended.


       
      
       

      1777. Monday. Septr. 22.
      
      
       Breakfasted at Ringolds in Quaker Town, dined at Shannons in Easton at the Forks, slept at Johnsons in Bethlehem.
      
      

      
       Travel Expenses, September 1777.
       
      
      
      
       pd. at Quaker Town 2 1/2 dollars.
       pd. at Johnsons at Bethlehem 8 dollars
       at Hartmans Reading 4 dollars
       at Parkers £4:18s:6d P.C.
      
      
       
        
   
   Fragmentary record of expenses, written on the last leaf of D/JA/28, during JA’s journey from Philadelphia to Lancaster via Trenton, Easton, Bethlehem, and Reading.


        
   
   Congress sat in Lancaster for only one day, 27 Sept., adjourning on that day to meet at York on the 30th, and was able to proceed with business on 1 Oct. (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 8:755–756). Its place of meeting was the York co. courthouse (Robert Fortenbaugh, The Nine Capitals of the United States, York, Penna., 1948, p. 39). JA was at Lancaster by the 27th and at York by the 30th, where he stayed at the house of Gen. Daniel Roberdeau, a Pennsylvania delegate (JA to AA, 9 Oct., Adams Papers).


       
      
      

      1777. Tuesday. Septr. 23.
      
      
       Mr. Okeley Okely, Mr. Hassey Hasse and Mr. Edwine Ettwein came to see me. Mr. Edwine shewed Us, the Childrens Meeting at half after 8 o’clock. Musick, consisting of an Organ and Singing in the German Language. Mr. Edwine gave a Discourse in German and then the same in English.
       Mrs. Langley shewed Us the Society of Single Women. Then Mr. Edwine shewed Us the Water Works and the Manufactures. There are six Setts of Works in one Building. An Hemp Mill, an Oil Mill, a Mill to grind Bark for the Tanners.
       Then the Fullers Mill, both of Cloth and Leather, the Dyers House, and the Shearers House. They raise a great deal of Madder. We walked among the Rowes of Cherry Trees, with spacious orchards of Apple Trees on each Side of the Cherry Walk. The Society of Single Men have turned out, for the sick.
      
      
       
        
   
   A Moravian account of this visit to Bethlehem by members of the Continental Congress is printed in PMHBPennsylvania Magazine of History and Biography., 13:71–73 (April 1889).


       
      
      

      1777 Wednesday Sept. 24.
      
      
       Fine Morning. We all went to Meeting last Evening, where Mr. Edwine gave the People a short discourse in German, and the Congregation sung and the organ playd. There were about 200 Women and as many Men. The Women sat together in one Body and the Men in another. The Women dressed all alike. The Womens Heads resembled a Garden of white Cabbage Heads.
      
      

      1777. Thursday. Septr. 25.
      
      
       Rode from Bethlehem through Allan Town, Yesterday, to a German Tavern, about 18 Miles from Reading. Rode this Morning to Reading, where We breakfasted, and heard for certain that Mr. Howes Army had crossed the Schuylkill. Coll. Hartley gave me an Account of the late Battle, between the Enemy and General Wayne. Hartley thinks that the Place was improper for Battle, and that there ought to have been a Retreat.
      
      
       
        
   
   Grey’s surprise of Wayne at Paoli, 20 September.


       
      
     